DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 27 May 2021.
Claims 10 – 14 and 27 – 29 are pending.  Claims 15 – 18 are withdrawn due to a restriction requirement.  Claims 1 – 9 and 19 – 26 are cancelled by applicant.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 may 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


[AltContent: connector]Claims 10 – 11, 13 – 14 and 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Karner (US 6,263,789 B1), in view of Weber (6,810,637 B2), in further view of Jones, Jr. (US 7,021,450 B2), hereinafter Jones.

[AltContent: arrow][AltContent: textbox (A”)][AltContent: arrow][AltContent: textbox (B”)]
Regarding claim 10, Karner discloses an apparatus (apparatus of fig. 1) for inserting food products into trays (The examiner interprets “for inserting food products into trays” as a recitation of the intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Karner is directed towards inserting food or filling segments onto flat tortillas; however, in the same way food is inserted onto a flat tortilla, the invention of Karner is capable of inserting the food onto/into a flat tray, thus the invention of Karner meets the limitation), comprising: 
an infeed conveyor (114, fig. 1) configured to convey the food products (117, fig. 1) from an infeed position (A, annotated fig. 1) to a free end (B, annotated fig. 1) of the infeed conveyor (114); 
a food product position detection device (106, 108, 116, fig. 1) arranged to detect detected positions of the food products (117, fig. 1) on the infeed conveyor (114) (Col. 5, ll. 10 – 13 describes sensing devices determines the position of filling material 117 or food products along filling conveyor 114. Col. 5, l. 48 – col. 6, l. 14 describes in detail the functions of filling sensors 106, 108 and encoder 116); 
a tray feeding conveyor (110, fig. 1) configured to convey the trays (112, fig. 1) to a tray filling position (C, annotated fig. 1) proximate the free end (B) of the infeed conveyor (114) and below the free end (B), and where the tray filling position (C) is a position where the food products (117) are released from the free-end (B) of the infeed conveyor (114) and into the trays (112); 
a tray position detection device (102, 104, 113, fig. 1) arranged to detect detected positions of the trays (112) on the tray feeding conveyor (110) (Col. 5, ll. 10 – 13 describes sensing devices determines the position of tortillas 112 or trays along tortilla conveyor 110. Col. 5, ll. 31 – 47 and col. 5, l. 64 – col. 6, l. 14 describes in detail the functions of tortilla sensors 102, 104 and encoder 113); 
a control unit (150, fig. 1) for utilizing the detected positions of the food products (117) moving on the infeed conveyor (114) and the detected positions of the trays (112) moving by the tray feeding conveyor (110)] as operation parameters in dynamically adjusting the position of the infeed conveyor (114) when releasing the food products (117) from a releasing end (D, annotated fig. 1) of the infeed conveyor (114) and into the trays (112) (Col. 5, ll. 10 – 13 describes sensors determine position of tortillas and filling material along their respective conveyors and Col. 6, ll. 51 – 64 describes master controller 150 receives output from sensors 102, 104, 106, 108 and encoders 113, 116 and uses the sensors' signals to drive the motor 115 (via the servo controller 124) as needed to place each filling piece 117 precisely on a respective tortilla 112. Col. 9, ll. 22 – 60 describes in detail the functions of master controller 150). 
(114) comprises recording a speed of the infeed conveyor (114) and a speed of the tray feeding conveyor (110) to define a time position registration to calculate the position of the infeed conveyor (110) to deposit the food products (117) into the trays (112) (Col. 5, ll. 10 – 13 describes sensors determine position of tortillas and filling material along their respective conveyors and the velocity of the conveyors 114, 110 wherein col. 11, ll. 1 – 67 describes the velocity or speed of filling conveyor 114 is adjusted according a position correction profile, equivalent to the claimed “a time position registration”, to bring into alignment filling segment 117 with an arriving tortilla such that the recorded velocity or speed of filling conveyor 114 is at the same or “1:1’ as the recorded velocity or speed of tortilla conveyor 110 when filling conveyor 114 deposits filling segment 117 on tortilla 112 on tortilla conveyor 110. Col. 4, ll. 5 – 18 describes tortilla conveyor as a continuous belt that progresses at a known rate and col. 4, ll. 19 – 33 describes filling conveyor 114 moving to deposit filling segment 117 onto tortilla 112 proceeding along tortilla conveyor 110).  

Karner does not explicitly disclose a moving device configured to adjust a position of the free end of the infeed conveyor relative to the tray feeding conveyor such that the tray filling position is variable depending on the position of the moving device detected by the tray position detection device relative to the infeed conveyor; and a control unit for controlling the moving device including utilizing the detected positions of the food products and the detected positions of the trays moving by the tray feeding conveyor as operation parameters in dynamically adjusting the position of the free end when releasing 
Weber teaches a moving device (15, fig. 1) configured to adjust a position of the free end (B’, annotated fig. 3) of the infeed conveyor (22, 23, fig. 1) relative to the tray feeding conveyor (14, 32, fig. 1; fig. 1 shows an arrow indicating packaging film 32 on further processing unit 14 moving the left-hand direction beneath transfer unit 15 wherein fig. 3 shows product receiver 18 beneath transfer unit 15 inferring product receiver 18 is conveyed along further processing unit 14 on packaging film 32) such that the tray filling position (C’, fig. 3) is variable depending on the position of the moving device (15) (as shown in annotated fig. 3) to deposit the food products (12, fig. 3) into the trays (18, fig. 3) according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray (figs. 1 – 3 shows moving device 15 depositing product slices 12 into product receiver 18 according to the target criterion of the loading pattern of aligning four product slices 12 shingled on product receiver 18)  (One of ordinary skill in the art would recognize that with the incorporation of the teachings of Weber with the invention of Karner, master controller 150 would control the functionality of transfer or moving device 15 of Weber as described in Weber to accurately deposit filling segment 117 or food products upon the tortilla 112, thus master controller 150 of Karner would control transfer or moving device 15 of Weber including utilizing the detected positions of filling segments 117 moving on filling conveyor 114 and the detected positions of tortilla 112 moving by tortilla conveyor 110 as operation parameters, as described in col. 6, ll. 51 – 64 of Karner, in dynamically adjusting the position of the free end C’ or conveyor 22 of Weber when releasing the four product slices 12 of Weber from a releasing end B’ of the infeed conveyor 22, 23 of Weber and onto tortilla 112 of Karner in the same way as shown in annotated fig. 3 of Weber.  Moreover, one of ordinary skill in the art would further recognize that with the incorporation of the teachings of Weber with the invention of Karner, master controller 150 would control transfer or moving device 15 of Weber by recording the speed of filling conveyor 114 and the speed of tortilla conveyor 110 to define a time position registration to calculate the position of the free end C’ of conveyor 22 of Weber to deposit the four product slices 12 of Weber onto tortilla 112 as both filling conveyor 114 and tortilla conveyor 110 are moving in the same way as described in col. 11, ll. 1 – 67 of Karner.  Also, please note with the incorporation of the teachings of Weber with the invention of Karner, the tray filling position C’ of Weber would be variable relative to tortilla 117 of Karner because the tray filling position C’ of Weber depends on the position of transfer or moving device 15 of Weber and the movement of product receiver 18 conveyed along further processing unit 14 on packaging film 32 of Weber thus the tray filling position C’ of Weber would be variable relative to tortilla conveyor 110 of Karner and the movement of tortilla 112 conveyed along tortilla conveyor 110 in the same way as shown in annotated fig. 3, and the tray filling position C’ of Weber would be determined by master controller 150 of Karner based on the data of sensors 102, 104, 106, 108 and encoders 113, 116 of Karner). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Karner, with a moving device configured to adjust a position of the free end of the infeed conveyor relative to the tray feeding conveyor such that the tray filling position is variable depending on the position of the moving device to deposit the food products into the trays according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray, as taught by Weber, with the motivation to ensure that the relative position of the individual food products is not changed by interactions between the support surface and the food products contacting the support surface (col. 1, ll. 57 – 63).

Karner, as modified by Weber, does not explicitly disclose the moving device being arranged to extend back and forth in a direction parallel to a conveying direction of the infeed conveyor, the infeed position is fixed while only the free end is adapted for extending back and forth relative to the conveying direction.
However, Jones teaches the moving device (3, 3’, 4, 5, 6, fig. 2A) being arranged to extend back and forth in a direction parallel to a conveying direction of the infeed conveyor (1, fig. 2A), the infeed position (A”, annotated fig. 2A) is fixed while only the free end (B”, annotated fig. 2A) is adapted for extending back and forth relative to the conveying direction.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  One having ordinary skill in the art would be motivated to substitute the moving device of Karner, as modified by Weber, with the moving device of Jones because Weber does not fully describe the mechanics of the moving device wherein Jones describes the moving device in detail allowing one having ordinary skill in the art to construct the moving device.

Regarding claim 11, Karner, as modified by Weber, discloses the invention as recited in claim 10.
Karner does not explicitly disclose adjusting the position of the free end of the infeed conveyor comprises adjusting the length of the infeed conveyor by moving the free end in a back or forth direction parallel to a conveying direction of the infeed conveyor.
However, Weber teaches adjusting the position of the free end (C’, annotated fig. 3) of the infeed conveyor (22, 23, figs. 1) comprises adjusting the length of the infeed conveyor (22, 23 – specifically conveyor 22) by moving the free end (C’) in a back or (22, 23 – specifically 22) (as shown in fig. 1 and annotated fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Karner, as modified by Weber, with adjusting the position of the free end of the infeed conveyor comprises adjusting the length of the infeed conveyor by moving the free end in a back or forth direction parallel to a conveying direction of the infeed conveyor, as taught by Weber, with the motivation to ensure that the relative position of the individual food products is not changed by interactions between the support surface and the food products contacting the support surface (col. 1, ll. 57 – 63).

Regarding claim 13, Karner, as modified by Weber, discloses the invention as recited in claim 10.
Karner further discloses the food product position detection device (106, 108, 116, fig. 1) on the infeed conveyor (114, fig. 1) comprises a sensor (106, 108, 116) for detecting an initial position of the food products (117, fig. 1), where a subsequent detection comprises tracking the food products (117) (Col. 5, l. 48 – col. 6, l. 14 describes filling sensors 106, 108 detects the position of filling segment 117 wherein encoder 116 detects the velocity of filling conveyor 114 to track filling segment 117 on filling conveyor 114).

Regarding claim 14, Karner, as modified by Weber, discloses the invention as recited in claim 10.
(102, 104, 113, fig. 1) comprises a sensor (102, 104, 113) for detecting an initial position of the trays (112, fig. 1), where a subsequent detection comprises tracking the trays (112) (Col. 5, ll. 31 – 47 describes tortilla sensors 102, 104 detects the position of tortilla 112 wherein col. 5, l. 64 – col. 6, l. 14 describes encoder 113 detects the velocity of tortilla conveyor 110 to track tortilla 112 on tortilla conveyor 110). 

Regarding claim 27, Karner, as modified by Weber, discloses the invention as recited in claim 10.
Karner further discloses the infeed conveyor (114, fig. 1) and the tray feed conveyor (110, fig. 1) continuously move relative to one another (Col. 4, ll. 5 – 18 describes tortilla conveyor as a continuous belt that progresses at a known rate and col. 4, ll. 19 – 33 describes filling conveyor 114 moving to deposit filling segment 117 onto tortilla 112 proceeding along tortilla conveyor 110).

Regarding claim 28, Karner, as modified by Weber, discloses the invention as recited in claim 10.
Karner, as modified by Weber, further discloses where the food products (Karner – 117, fig. 1) in the trays (Karner – 112, fig. 1) fulfil at least one target criterion (Karner – col. 6, ll. 15 – 16 describes a first target criterion is to create filling segments 117 having a desired target size, and col. 10, ll. 15 – 17 describes a second target criterion is to accurately deposit filling segments 117 upon advancing tortillas 112), where the at least one target criterion is used as an additional operation parameter (Karner – in this case, the second target criterion described above) by the control unit (Karner – 150, fig. 1) in adjusting the position of the free end (Weber – C’, annotated fig. 3) (With the incorporation of the teachings of Weber with the invention of Karner, master controller 150 would control the functionality of transfer or moving device 15 of Weber as described in Weber to accurately deposit filling segment 117 or food products upon the tortilla 112, thus master controller 150 of Karner would control transfer or moving device 15 of Weber including utilizing the detected positions of filling segments 117 moving on filling conveyor 114 and the detected positions of tortilla 112 moving by tortilla conveyor 110 as operation parameters, as described in col. 6, ll. 51 – 64 of Karner, in dynamically adjusting the position of the free end C’ or conveyor 22 of Weber when releasing filling segments 117 of Karner from a releasing end B’ of the infeed conveyor 22, 23 of Weber and into tortilla 112 of Karner in the same way as shown in annotated fig. 3 of Weber).
 
Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Karner (US 6,263,789 B1), in view of Weber (6,810,637 B2), in further view of Jones, Jr. (US 7,021,450 B2), hereinafter Jones, in further view of Williamson (US 2012/035212 A1).

Regarding claim 12, Karner, as modified by Weber, as further modified by Jones, discloses the invention as recited in claim 10.

However, Williamson teaches a conveying direction of the infeed conveyor (130, fig. 1) is essentially opposite to a conveying direction of the tray feeding conveyor (120, fig. 1) ([0029], II. 11 - 14 describes produce conveyor 130 conveys cherries in the opposite direction as box conveyor 120 conveys boxes 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Karner, as modified by Weber, as further modified by Jones, with a conveying direction of the infeed conveyor is essentially opposite to a conveying direction of the tray feeding conveyor, as taught by Williamson, to provide more flexibility in the design of the production layout of the infeed conveyor and the tray feeding conveyor in order to meet the specific needs of the operator.

Regarding claim 29, Karner discloses an apparatus (apparatus of fig. 1) for inserting food products into trays (The examiner interprets “for inserting food products into trays” as a recitation of the intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Karner is directed towards inserting food or filling segments onto flat tortillas; however, in the same way food is inserted onto a flat tortilla, the invention of Karner is capable of inserting the food onto/into a flat tray, thus the invention of Karner meets the limitation), comprising: 
an infeed conveyor (114, fig. 1) configured to convey the food products (117, fig. 1) from an infeed position (A, annotated fig. 1) to a free end (B, annotated fig. 1) of the infeed conveyor (114); 
a food product position detection device (106, 108, 116, fig. 1) arranged to detect detected positions of the food products (117, fig. 1) on the infeed conveyor (114) (Col. 5, ll. 10 – 13 describes sensing devices determines the position of filling material 117 or food products along filling conveyor 114. Col. 5, l. 48 – col. 6, l. 14 describes in detail the functions of filling sensors 106, 108 and encoder 116); 
a tray feeding conveyor (110, fig. 1) configured to convey the trays (112, fig. 1) to a tray filling position (C, annotated fig. 1) proximate the free end (B) of the infeed conveyor (114) and below the free end (B), and where the tray filling position (C) is a position where the food products (117) are released from the free-end (B) of the infeed conveyor (114) and into the trays (112); 
a tray position detection device (102, 104, 113, fig. 1) arranged to detect detected positions of the trays (112) on the tray feeding conveyor (110) (Col. 5, ll. 10 – 13 describes sensing devices determines the position of tortillas 112 or trays along tortilla conveyor 110. Col. 5, ll. 31 – 47 and col. 5, l. 64 – col. 6, l. 14 describes in detail the functions of tortilla sensors 102, 104 and encoder 113); 
a control unit (150, fig. 1) for utilizing the detected positions of the food products (117) moving on the infeed conveyor (114) and the detected positions of the trays (112) moving by the tray feeding conveyor (110)] as operation parameters in dynamically (114) when releasing the food products (117) from a releasing end (D, annotated fig. 1) of the infeed conveyor (114) and into the trays (112) (Col. 5, ll. 10 – 13 describes sensors determine position of tortillas and filling material along their respective conveyors and Col. 6, ll. 51 – 64 describes master controller 150 receives output from sensors 102, 104, 106, 108 and encoders 113, 116 and uses the sensors' signals to drive the motor 115 (via the servo controller 124) as needed to place each filling piece 117 precisely on a respective tortilla 112. Col. 9, ll. 22 – 60 describes in detail the functions of master controller 150). 
wherein the controlling of the infeed conveyor (114) comprises recording a speed of the infeed conveyor (114) and a speed of the tray feeding conveyor (110) to define a time position registration to calculate the position of the infeed conveyor (110) to deposit the food products (117) into the trays (112) (Col. 5, ll. 10 – 13 describes sensors determine position of tortillas and filling material along their respective conveyors and the velocity of the conveyors 114, 110 wherein col. 11, ll. 1 – 67 describes the velocity or speed of filling conveyor 114 is adjusted according a position correction profile, equivalent to the claimed “a time position registration”, to bring into alignment filling segment 117 with an arriving tortilla such that the recorded velocity or speed of filling conveyor 114 is at the same or “1:1’ as the recorded velocity or speed of tortilla conveyor 110 when filling conveyor 114 deposits filling segment 117 on tortilla 112 on tortilla conveyor 110. Col. 4, ll. 5 – 18 describes tortilla conveyor as a continuous belt that progresses at a known rate and col. 4, ll. 19 – 33 describes filling conveyor 114 moving to deposit filling segment 117 onto tortilla 112 proceeding along tortilla conveyor 110).  

Karner does not explicitly disclose a moving device configured to adjust a position of the free end of the infeed conveyor relative to the tray feeding conveyor such that the tray filling position is variable depending on the position of the moving device detected by the tray position detection device relative to the infeed conveyor; and a control unit for controlling the moving device including utilizing the detected positions of the food products and the detected positions of the trays moving by the tray feeding conveyor as operation parameters in dynamically adjusting the position of the free end when releasing the food products from a releasing end of the moving infeed conveyor and into the trays, wherein the controlling of the moving device comprises recording a speed of the infeed conveyor and a speed of the tray feeding conveyor to define a time position registration to calculate the position of the free end to deposit the food products into the trays according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray.
Weber teaches a moving device (15, fig. 1) configured to adjust a position of the free end (B’, annotated fig. 3) of the infeed conveyor (22, 23, fig. 1) relative to the tray feeding conveyor (14, 32, fig. 1; fig. 1 shows an arrow indicating packaging film 32 on further processing unit 14 moving the left-hand direction beneath transfer unit 15 wherein fig. 3 shows product receiver 18 beneath transfer unit 15 inferring product receiver 18 is conveyed along further processing unit 14 on packaging film 32) such that the tray filling position (C’, fig. 3) is variable depending on the position of the moving device (15) (as shown in annotated fig. 3) to deposit the food products (12, fig. 3) into the trays (18, fig. 3) according to a target criterion; wherein the target criterion  (figs. 1 – 3 shows moving device 15 depositing product slices 12 into product receiver 18 according to the target criterion of the loading pattern of aligning four product slices 12 shingled on product receiver 18)  (One of ordinary skill in the art would recognize that with the incorporation of the teachings of Weber with the invention of Karner, master controller 150 would control the functionality of transfer or moving device 15 of Weber as described in Weber to accurately deposit filling segment 117 or food products upon the tortilla 112, thus master controller 150 of Karner would control transfer or moving device 15 of Weber including utilizing the detected positions of filling segments 117 moving on filling conveyor 114 and the detected positions of tortilla 112 moving by tortilla conveyor 110 as operation parameters, as described in col. 6, ll. 51 – 64 of Karner, in dynamically adjusting the position of the free end C’ or conveyor 22 of Weber when releasing the four product slices 12 of Weber from a releasing end B’ of the infeed conveyor 22, 23 of Weber and onto tortilla 112 of Karner in the same way as shown in annotated fig. 3 of Weber.  Moreover, one of ordinary skill in the art would further recognize that with the incorporation of the teachings of Weber with the invention of Karner, master controller 150 would control transfer or moving device 15 of Weber by recording the speed of filling conveyor 114 and the speed of tortilla conveyor 110 to define a time position registration to calculate the position of the free end C’ of conveyor 22 of Weber to deposit the four product slices 12 of Weber onto tortilla 112 as both filling conveyor 114 and tortilla conveyor 110 are moving in the same way as described in col. 11, ll. 1 – 67 of Karner.  Also, please note with the incorporation of the teachings of Weber with the invention of Karner, the tray filling position C’ of Weber would be variable relative to tortilla 117 of Karner because the tray filling position C’ of Weber depends on the position of transfer or moving device 15 of Weber and the movement of product receiver 18 conveyed along further processing unit 14 on packaging film 32 of Weber thus the tray filling position C’ of Weber would be variable relative to tortilla conveyor 110 of Karner and the movement of tortilla 112 conveyed along tortilla conveyor 110 in the same way as shown in annotated fig. 3, and the tray filling position C’ of Weber would be determined by master controller 150 of Karner based on the data of sensors 102, 104, 106, 108 and encoders 113, 116 of Karner). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Karner, with a moving device configured to adjust a position of the free end of the infeed conveyor relative to the tray feeding conveyor such that the tray filling position is variable depending on the position of the moving device to deposit the food products into the trays according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray, as taught by Weber, with the motivation to ensure that the relative position of the individual food products is not changed by interactions between the support surface and the food products contacting the support surface (col. 1, ll. 57 – 63).

Karner, as modified by Weber, does not explicitly disclose the moving device being arranged to extend back and forth in a direction parallel to a conveying direction of the 
However, Jones teaches the moving device (3, 3’, 4, 5, 6, fig. 2A) being arranged to extend back and forth in a direction parallel to a conveying direction of the infeed conveyor (1, fig. 2A), the infeed position (A”, annotated fig. 2A) is fixed while only the free end (B”, annotated fig. 2A) is adapted for extending back and forth relative to the conveying direction.
Because both the moving device of Karner, as modified by Weber, and the moving device of Jones for supplying food products via a drop conveyor wherein the free end is adapted for extending back and forth relative to the conveying direction, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the moving device of Karner, as modified by Weber, with the moving device of Jones to achieve the predictable result of supplying food products via a drop conveyor wherein the free end is adapted for extending back and forth relative to the conveying direction.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  One having ordinary skill in the art would be motivated to substitute the moving device of Karner, as modified by Weber, with the moving device of Jones because Weber does not fully describe the mechanics of the moving device wherein Jones describes the moving device in detail allowing one having ordinary skill in the art to construct the moving device.


However, Williamson teaches a conveying direction of the infeed conveyor (130, fig. 1) is essentially opposite to a conveying direction of the tray feeding conveyor (120, fig. 1) ([0029], II. 11 - 14 describes produce conveyor 130 conveys cherries in the opposite direction as box conveyor 120 conveys boxes 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Karner, as modified by Weber, as further modified by Jones, with a conveying direction of the infeed conveyor is essentially opposite to a conveying direction of the tray feeding conveyor, as taught by Williamson, to provide more flexibility in the design of the production layout of the infeed conveyor and the tray feeding conveyor in order to meet the specific needs of the operator.

Response to Arguments
Applicant’s amendments, filed 27 May 2021, with respect to rejection of claims 10 – 14 and 27 – 29 under 35 U.S.C. §112(a) have been fully considered and are persuasive.  The rejection of claims 10 – 14 and 27 – 29  and under 35 U.S.C. §112(a)has been withdrawn. 
Applicant’s amendments, filed 27 May 2021, with respect to rejection of claims 10 – 14 and 27 – 29 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 10 – 14 and 27 – 29 under 35 U.S.C. §112(b)has been withdrawn. 
Applicant’s amendment and arguments, filed 27 May 2021, with respect to claims 10 – 14 and 27 – 29 under 35 USC §103 concerning the amendment limitation, “according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray”, have been considered but is unpersuasive. In response to Applicant’s argument that Karner, as modified by Weber, does not disclose the amendment limitation, “according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray”, applicant does not give any evidence how the amendment limitation is patentably distinguished over the references of Karner and Weber.  Moreover, Weber does discloses in figs. 1 – 3 the target criterion is a loading pattern into product receivers 18 of four food slices 12 into a single product receiver 18.
Applicant’s amendment and arguments, filed 27 May 2021, with respect to claims 10 – 14 and 27 – 29 under 35 USC §103 concerning the amendment limitation, “the moving device being arranged to extend back and forth in a direction parallel to a conveying direction of the infeed conveyor, the infeed position is fixed while only the free end is adapted for extending back and forth relative to the conveying direction”, have been considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Karner, as modified by Weber, as further modified by Jones.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        26 February 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731